Citation Nr: 0829930	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected ruptured left Achilles tendon, currently 
evaluated 10 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected sinusitis and allergic rhinitis, currently 
evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel



INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1985 to October 1999.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions, dated May 2003 and October 2003, 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  

Procedural history

Service connection for ruptured left Achilles tendon was 
granted by the RO in a May 2003 rating decision; a zero 
percent disability rating was assigned.  The veteran filed a 
notice of disagreement (NOD) in June 2003.  In an October 
2003 rating decision, the RO increased the veteran's 
disability rating for his service-connected ruptured left 
Achilles tendon to 10 percent disabling.  The RO also granted 
service connection for sinusitis and allergic rhinitis and 
assigned a 10 percent disability rating therefor.  In 
February 2004,  the veteran disagreed with the disability 
rating assigned to his service-connected sinusitis and 
allergic rhinitis in the February 2004 NOD.  He also 
indicated his continued disagreement with the disability 
rating assigned to his service-connected ruptured left 
Achilles tendon.    He perfected his appeal as to both claims 
by filing a timely substantive appeal (VA Form 9) in February 
2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

On his VA Form 9, the veteran indicated that he wished to 
withdraw his appeal as to the issue of entitlement to a 
compensable disability rating for his service-connected 
calcaneal spur, left foot.  That issue, accordingly, has been 
resolved and is not before the Board.  See 38 C.F.R. § 20.204 
(2007).
REMAND

The veteran is seeking entitlement to initial ratings in 
excess of 10 percent for his service-connected ruptured 
Achilles tendon and for his service-connected sinusitis and 
allergic rhinitis.  After having carefully considered the 
matter, and for reason expressed immediately below, the Board 
finds that this case must be remanded for additional 
procedural and evidentiary development.  

Reasons for remand

VCAA notice

Among other things, the VCAA defines the obligations of VA 
with respect to its duty to notify and assist the veteran in 
the development of his claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
VCAA is applicable to all claims filed on or after the date 
of its enactment, or filed before the date of enactment and 
not yet final as of that date.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Court's holding in Dingess does not exclusively apply to 
service connection claims.  Indeed, with respect to claims 
for increased disability ratings, such as the instant case, 
Dingess dictates that the veteran is to be provided notice 
that an effective date for the award of benefits will be 
assigned if an increased disability rating is awarded.

With respect to the veteran's increased rating claims, 
element (1) is not in dispute, and elements (2) and (3) are 
irrelevant as service connection has already been granted for 
the claim.  With respect to elements (4) and (5), the veteran 
was not provided with notice of the type of evidence 
necessary to establish disability ratings or effective dates 
for the disabilities on appeal.  

As the veteran has received no notice as to disability 
ratings and effective dates, it would be prejudicial to 
proceed to a decision on the merits at this time.  The issues 
on appeal must therefore be remanded for proper notice under 
Dingess, which includes an explanation as to the type of 
evidence that is needed to establish both disability ratings 
and effective dates.  

Medical opinion

A VA examination as to the veteran's sinusitis/rhinitis claim 
was performed in January 2005.  The examination report 
documented the veteran's complaints of sinusitis with 
headaches occurring "four to five times each week lasting 
all day which he has had for about five years."  The 
examiner noted that the veteran "complains of pressure 
associated with the headache."  Further, "[h]is pain begins 
in his cheek areas on both sides, then radiates to the base 
of his nose and then over the top of his head to his 
occipital area."  In providing his diagnosis, the VA 
examiner stated "[t]he patient has a headache which is not 
typical of a vasodilating type of headache, and also is not 
typical as a sinusitis type of headache.  He should have a 
Magnetic Resonance Imaging (MRI) of his sinuses . . . ."  
The nature and etiology of the veteran's headaches thus 
remains unclear.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
191, 175 (1999) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern whether the veteran experiences 
headaches as a symptom of his sinusitis and allergic 
rhinitis, or if his headaches have a different etiology.  
These questions must be addressed by an appropriately 
qualified medical professional.  A medical opinion is 
therefore necessary.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].

Accordingly, the case is REMANDED for the following action:

1.	VBA should send the veteran a 
corrective VCAA notice which complies 
with the notification requirements of 
the VCAA, to include as outlined by the 
Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.	VBA should arrange for an MRI of the 
veteran's sinuses and head to be 
performed.  The veteran's medical 
records should then be reviewed by a 
physician, who should provide an 
opinion as to the nature and etiology 
of the veteran's headaches.  
Specifically, the medical opinion 
should address whether it is at least 
as likely as not that the veteran 
experiences headaches as a result of 
his service-connected sinusitis and 
allergic rhinitis.  If further 
examination of the veteran is deemed to 
be necessary by the reviewing 
physician, such should be done.  
A report of the examination should be 
prepared and associated with the 
veteran's VA claims folder.

3.	VBA should then re-adjudicate the 
veteran's claims.  If the benefits 
sought on appeal remain denied, in 
whole or in part, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


